733 N.W.2d 776 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST James Robert BULLIS, a Minnesota Attorney, Registration No. 242317.
No. A07-1107.
Supreme Court of Minnesota.
June 27, 2007.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking a 90-day stayed suspension of respondent James Robert Bullis under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an opinion by the North Dakota Supreme Court suspending respondent for 90 days effective January 1, 2007. The suspension was issued based on respondent's conflicts of interest in a series of business transactions, which also violated Rules 1.7(a) and (b) and 1.8(a) and (b), Minnesota Rules of Professional Conduct, as those rules read before October 1, 2005.
The Director and respondent have entered into a stipulation in which respondent admits the allegations of the petition for reciprocal discipline, admits his actions violated the above Minnesota Rules of Professional Conduct, and waives his rights under Rule 12(d), RLPR. Because respondent has not practiced law in Minnesota since January 1, 2007, and currently has no Minnesota clients, the parties jointly recommend that the appropriate discipline is a 90-day suspension, stayed conditioned upon payment of costs in the amount of $900 under Rule 24, RLPR, and compliance with Rule 26(e), RLPR (requiring proof of compliance with the provisions of the suspension order).
This court has independently reviewed the file. Although the court deems the *777 recommended discipline of a 90-day suspension appropriate, the court concludes that staying the suspension conditional only upon payment of the $900 in costs required by Rule 24, RLPR, is inappropriate considering the number of transactions in which respondent participated despite conflicts of interest. The court therefore declines to stay the recommended suspension.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent James Robert Bullis is suspended from the practice of law for a period of 90 days, effective upon the filing of this order. Respondent shall pay the sum of $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ HELEN M. MEYER Associate Justice.